The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following changes to the drawings have been approved by the examiner: the unlabeled rectangular boxes “4” and “164” shown in Figs. 1 and 8, respectively, should be provided with descriptive text labels.  In order to avoid abandonment of the application, applicant must make these above drawing changes.

The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest an image correction method and a projector, having the combinations as claimed, including  projecting a second image onto a projection surface, the second image is acquired by reducing a first image containing a plurality of candidate points that are candidates for display position correction to a size that falls within a projection area that is a largest area over which the projector is capable of projection; accepting a first input to select a target point that is a display position correction target out of the plurality of candidate points in a state in which the second image is projected on the projection surface; projecting a third image onto the projection surface, the third image is acquired by enlarging the second image to a size of the first image after accepting the first input; accepting a second input to change a display position of the target point in a state in which the third image is projected on the projection surface; and projecting a projection image acquired by correcting a shape of an input image based on the second input onto the projection surface, as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:

		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
April 7, 2022